REED, District Judge
(dissenting in part). I am unable to concur in that part of the foregoing opinion which denies the motion to vacate the supersedeas.
The judgment was rendered November 1, 1910, early in the October, 1910, term of court. At the time of its rendition appellant was granted 60 days in which to settle a bill of exceptions only, and this time was subsequently enlarged by order of court. February 21, 1911, within such enlarged time, but nearly four months after the rendition of the judgment, an order was made-further extending such time until April 1st, and it was then ordered:
“That the filing in this court by the defendant on or prior to March 1, 1911, of a bond that defendant will pay the judgment heretofore entered with interest and costs, if it is finally adjudged that he must pay such judgment, then the proceedings herein subsequent to such judgment shall be stayed until April 1, 1911.”
No such bond was given by the defendant, and there was therefore no such stay of proceedings.
On March 24, 1911, the bill of exceptions was settled and allowed in open court. A motion for a new trial was then submitted on March 25.th, and overruled April 1st following. The October term expired April 4, 1911, and on April 17th a writ of error was allowed to operate as a supersedeas and to review the judgment, and *45the requisite security taken. A motion is made in this court by the defendant in error to vacate such supersedeas because not allowed within the time required by section 1007 of the Revised Statutes of the United States. That section is as follows:
“See. 1007. In any case where a writ of error may be a supersedeas, the defendant may obtain such supersedeas by serving the writ of error, by lodging a copy thereof for the adverse party in the clerk’s office where the record remains, within sixty days, Sundays exclusive, after the rendering of the judgment complained of, and giving the security required by law on the issuing of the citation. But if he desires to stay process on the judgment, he may, having served his writ of error as aforesaid, give the security required by law within sixty days after the rendition of such judgment, or afterward with the permission of a justice or judge of the appellate court. And in such cases where a writ of error may be a supersedeas, executions shall not issue until the expiration of the said term, of simty (ten) days.”
That this section is intended to limit, to 60 days after the final judgment, the time within which a supersedeas must be obtained admits of no doubt Kitchen v. Randolph, 93 U. S. 87, 23 L. Ed. 810; Sage v. Railroad Co., 93 U. S. 412-417, 23 L. Ed. 933.
In the last-named case Mr. Chief Justice Waite, speaking for the court, said:
“A supersedeas is a statutory remedy. It is only obtained by a strict compliance with all the required conditions, none of which can be dispensed with. (Citing cases.) Time is an essential element in the proceeding, and one which neither the court nor the judges can disregard. If a delay beyond the limited time occurs, the right to the remedy is gone, and the successful party holds his judgment or decree freed and discharged from this means of staying proceedings for its collection or enforcement. This is a right which he has acquired, and of which he cannot be deprived without due process of law."
Brockett v. Brockett, 2 How. 238, 11 L. Ed. 251, is distinguished in the opinion upon grounds that do not affect the interpretation thus placed upon section 1007. The rule held in Sage v. Railroad Company has never been departed from so far as I can discover, and it was followed by this court in Logan v. Goodwin, 101 Fed. 654, 41 C. C. A. 573. See, also, Conboy v. First National Bank, 203 U. S. 141-145, 27 Sup. Ct. 50, 51 L. Ed. 128; and New England R. Co. v. Hyde, 101 Fed. 397, 41 C. C. A. 404.
The only question therefore is: When does the judgment become final for such purpose? It is said by the majority that the judgment is within the control of the court during the term at which it is rendered, and may be set aside at any- time during such term for reasons satisfactory to the court, and that a motion filed more than 60 days after the rendition of the judgment and without leave of court, the term still continuing, suspends the finality of the judgment until the motion is ruled upon; and if the motion is denied, the time within which the writ of error, to operate as a supersedeas or to review the judgment, must be obtained, dates from such ruling-only; and authorities are cited by the majority which it is claimed support this contention. In all of the cases so cited, save one, it affirmatively appears either that the motion' for new trial or petition for rehearing was filed within the time in which the supersedeas is *46required to be obtained, or it is assumed in the opinion that it was-so filed.
Thus in Kingman & Co. v. Western Manfg. Co., 170 U. S. 675, 18 Sup. Ct. 786, 42 L. Ed. 1192, it affirmatively appears that judgment was entered against Kingman & Co., June 4, 1895, upon a verdict returned against them on that date, which was one of the days of the May term, 1895, of the Circuit Court. On June 6th, it being still the May term, Kingman & Co. filed their motion to vacate and set aside the judgment, and for a new trial, for various reasons therein assigned. The motion was heard and denied on December 11, 1895, at the term of court succeeding that upon which the judgment was entered. The writ of error was allowed within 60 days after the ruling upon such motion, and the requisite security taken. Held, that the filing of the motion for new trial within two days after the rendition of the judgment suspended its operation until that motion was ruled upon, and that a writ of error sued out within 60 days after such ruling was in due time.
Texas Pacific R. R. Co. v. Murphy, 111 U. S. 488, 4 Sup. Ct. 497, 28 L. Ed. 492, is a fair type of the cases in which it does not affirmatively appear that the motion was filed within the 60 days, but in which it is assumed that it was filed in due season. That was a writ of error to the Supreme Court of a state, in which court a petition for rehearing was filed, and was considered and overruled by the court some months after the entry of the original decree. It does not appear within what time the petition for rehearing was filed, but it was assumed by the United States Supreme Court that it was within the time required by the state statute, or it would not have been considered by the state Supreme Court.
Brockett v. Brockett, above, is the only apparent exception to this rule. That was a suit in equity, and the motion was to dismiss the appeal, and not to vacate the supersedeas — proceedings which are distinct and separate from each other. A motion, however, to reopen the decree for some purpose, was filed in the Circuit Court at the same term, and within 16 days after the decree was entered, and was referred by the court to a master to report thereon. Upon the coming in of the master's report 15 days later, and at the same term the motion was denied and the appeal was taken within 10 days thereafter (the time then required within which a supersedeas must be obtained), and it was held to he in time.
Section 1012 of the Revised Statutes (U. S. Comp. St. 1901, p. 716) provides, however, that:
“Appeals from the Circuit Courts and District Courts acting as Circuit Courts, * * * shall be subject to the same rules, regulations, and restrictions as are or may be prescribed in law in eases oí writs of error.”
Act of March 3, 1803, c. 40, 2 Stat. 244, amending sections 19-22 of the Judiciary Act of 1789 (Act Sept. 24, 1789, c. 20, 1 Stat. 73). That being true, the motion to reopen the decree in Brockett v. Brockett within 16 days after its renditiqp would be within the 42 days prescribed by section 987, Revised Statutes of the United States, and *47might suspend the operation of the decree until such motion was ruled upon.
The rule which permits a motion for new trial to he filed at any time during the term at which the judgment is entered in law cases is that of the common law, and unless modified by some statute of the United States would obtain in the courts of the United States in law actions.
Section 17 of the Judiciary Act of 1789 (which is now section 726 of the Rev. Stats. [U. S. Com]). St. 1901, p. 584]) reads as follows:
“All of the said conns (of the United States) shall have power to grant new trials in cases where there inis been a trial by jury, for reasons for which new trials have usually been granted in the courts of law.”
This section, unless modified as above, stated, would doubtless permit the filing of a motion for a new trial at any time during the term at which the judgment was rendered for the reasons stated, as at common law, and while the judgment was under the control of the court.
But section 18 of the act of 1789 (which is now section 987 of the Rev. Stats.) immediately follows section 17, and is as follows:
“When a Circuit Court enters judgment in a civil action, either upon a verdict or on a finding of the court upon the facts, in cases where such finding is allowed, execution may, on motion of either party, at the discretion of the court, and on such conditions for the security of the adverse party as it. may judge proper, be stayed forty-two day's from the time of entering judgment, to give time to file in the clerk’s office of said court a petition for a new trial. If such petition is tiled within said term of forty-two days, with a certificate thereon from any judge of such court that he allows it to he tiled, which certificate he may make or refuse at his discretion, execution shall, of course, be further stayed to the next session of said court. If a new trial be granted, the former judgment shall be thereby rendered void.”
This section, it seems to me, was intended to limit the time within which motions for new trials as authorized by section 726 must be filed. It was expressly so interpreted by the Supreme Court of the. United States in Cambuston v. United States, 95 U. S. 285, 24 L. Ed. 448. In that case Mr. Chief Justice Waite, delivering the unanimous opinion of the Supreme Court, after referring to Brockett v. Brockett, and quoting sections 726 and 987 of the Rev. Stats, of the United States, said at page 288 of 95 U. S. (24 L. Ed. 448):
“from filis legislation it is apparent that it was not the policy of Congress to suspend the operation of a judgment so as to allow an application for a new trial in any case beyond a period of 42 days from the time of its rendition.”
This decision has never been questioned by an> subsequent decision of the Supreme Court, and that court is not given to overruling its deliberate judgments previously rendered without referring to them and stating in clear and specific language its reason for so doing. It has never done so with reference to the Cambuston Case, and it seems to me that that decision still stands as the deliberate judgment of the Supreme Court as to the meaning and purpose of that section. It may be that this section also enlarges the grounds upon which the motion for new trial may be granted; but that question need not be now considered.
*48In Conboy v. First National Bank, 203 U. S. 141, 27 Sup. Ct. 50, 51 L. Ed. 128, there was an attempt to appeal from an order in bankruptcy allowing the claim of the bank against the bankrupt estate under section 25b of the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432]). The order of the District Court affirming the order of the referee was affirmed by the Court of Appeals January 23, 1905. April 25, 1905, the trustee petitioned that court to recall its mandate and vacate the order therefor, which application was denied. On May 8th a petition for rehearing was filed, which was denied by the Court of Appeals May 17th, and an order to that effect entered May 24th. On the same day, May 24th, a petition was presented to a justice of the Supreme Court praying an appeal from the whole of said order of affirmance by the Circuit Court of Appeals dated January 23, 1905, and from the order of'April 25, 1905, denying the motion to recall the mandate, and from the order of May 24, 1905, denying the petition foi rehearing. An appeal was allowed and certificate granted May 27, 1905, under section 25b(2) of the Bankruptcy Act, and it was claimed that under the rule held in Brockett v. Brockett that order of the Court of Appeals did not become final until the petition for rehearing was denied.
Mr. Chief Justice Fuller, overruling this contention, said, at page 145 of 203 U. S., at page 52 of 27 Sup. Ct. (51 L. Ed. 128):
"The cases cited for appellant, in which it. was held that an application for a rehearing, made before the time for appeal had expired, suspended the running of the period for taking an appeal, are not applicable when that period had already expired. When the time for taking an appeal has expired, it .cannot be arrested or called back by a simple order of court. If it could he, the law which limits the time within which an appeal can be taken would be a dead letter.”
This rule is as clearly applicable to proceedings for a supersedeas as it is to the time within which an appeal or writ of error to review a judgment or decree of the court may be taken.
It affirmatively appears that the motion for new trial in the present case was not filed until nearly five months after the rendition of the judgment; and at no time prior to that were any steps taken, either under section 987 or otherwise, to suspend the finality of the judgment of November 1, 1910. The writ of error was not sued out until April 17th or but 13 days before the expiration of 6 months after the entry of the judgment. In my judgment the supersedeas in this case cannot be upheld without disregarding the decisions of the Supreme Court in Kitchen v. Randolph, Cambuston v. United States, and Conboy v. First National Bank.
For the reasons stated, I think the motion to vacate the supersedeas should be sustained.